Citation Nr: 1547000	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-24 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a previously denied claim involving service connection for chronic degenerative arthritis of the cervical spine, and nerve damage to the cervical spine, left shoulder, and left arm, claimed as secondary to surgical removal of ribs (now, status post removal of the first and cervical ribs for thoracic outlet syndrome) should be reconsidered.

2.  Entitlement to service connection for chronic degenerative arthritis of the cervical spine, and nerve damage to the cervical spine, left shoulder, and left arm, claimed as secondary to surgical removal of ribs (now, status post removal of the first and cervical ribs for thoracic outlet syndrome).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the Army from June 1972 to July 1977, and in the Navy from October 1978 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted the Veteran's petition to reopen his claim for service connection for chronic degenerative arthritis of the cervical spine, and nerve damage to the cervical spine, left shoulder, and left arm, as secondary to residuals of status post removal of the left first and cervical ribs for thoracic outlet syndrome (previously considered as residuals of surgical removal of ribs) but continued the prior denial of service connection for the claim.  The Veteran had an informal conference with a Decision Review Officer (DRO)(in lieu of a hearing) in November 2009; a Conference Report has been associated with the claims file. 

In January 2013, the Veteran withdrew his request for a Board video-conference hearing reflected in his September 2011 substantive appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for chronic degenerative arthritis of the cervical spine, and nerve damage to the cervical spine, left shoulder, and left arm, claimed as secondary to surgical removal of ribs (now, status post removal of the first and cervical ribs for thoracic outlet syndrome) is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

As noted in the Board's previous remand, the issues of entitlement to a total disability rating based on individual unemployability (TDIU) and an earlier effective date for residuals of status post removal of the left first and cervical ribs are reasonably raised by the record.  To date, these issues have not been developed or adjudicated by the AOJ.  As such, they are referred to the AOJ for any and all indicated action.  38 C.F.R. § 19.9(b) (2015). 

As a final preliminary matter, in an April 2015 application for disability compensation, the Veteran asserted that he is entitled to an increased rating for residuals of status post removal of the left first and cervical ribs for thoracic outlet syndrome (previously considered as residuals of surgical removal of ribs).  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R.   § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a decision issued in February 2004, the RO denied service connection for chronic degenerative arthritis of the spine, and nerve damage to the cervical spine, left shoulder and left arm. 

2.  New evidence associated with the claims file since the original February 2004 decision includes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.





CONCLUSION OF LAW

As evidence received since the RO's unappealed February 2004 decision includes service department records that existed and had not been associated with the claims file when VA first decided the claim, reconsideration of service connection for chronic degenerative arthritis of the spine, and nerve damage to the cervical spine, left shoulder and left arm is appropriate.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reconsider the Veteran's claim of entitlement to service connection for chronic degenerative arthritis of the cervical spine, and nerve damage to the cervical spine, left shoulder, and left arm, claimed as secondary to surgical removal of ribs (now, status post removal of the first and cervical ribs for thoracic outlet syndrome) is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Consideration of the merits of the reconsidered claim is deferred pending additional development consistent with the VCAA.

The issue of service connection for chronic degenerative arthritis of the cervical spine, and nerve damage to the cervical spine, left shoulder, and left arm originally arose in a June 2003 claim, and was denied, in a February 2004 RO decision. 

Although notified of the denial of this claim in the March 2004 letter, the Veteran did not initiate an appeal of this decision.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claims if new and material evidence is submitted by or on behalf of the appellant.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran's attempt to reopen the claim in March 2008 was denied in an August 2008 RO decision.  The RO determined that the newly associated documents were new and material, but that they contained no evidence that the Veteran's claimed condition of chronic degenerative arthritis of the cervical spine, and nerve damage to the cervical spine, left shoulder, and left arm were related to the already service connected disability of residuals of status post removal of the left first and cervical ribs for thoracic outlet syndrome (previously considered as residuals of surgical removal of ribs).  The RO also determined that the newly associated documents contained no evidence that the Veteran's condition was incurred in or caused by service or within any applicable presumptive period. 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

Additional evidence was associated with the claims file following the February 2004 denial-namely, the Veteran's service treatment records (STRs) from the Navy for the period of October 1978 through October 1984-that are relevant to the issue on appeal.  Such evidence is relevant in the current matter because it shows that the Veteran underwent surgical removal of the first and cervical ribs for thoracic outlet syndrome while in service.  This evidence was in existence at the time of the February 2004 decision but had not been of record at the time of that decision. 

Pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim, analysis of the claim in light of 38 C.F.R.                     § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if a reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]  


ORDER

The request to reconsider the matter of whether a previously denied claim involving service connection for chronic degenerative arthritis of the cervical spine, and nerve damage to the cervical spine, left shoulder, and left arm, claimed as secondary to surgical removal of ribs (now, status post removal of the first and cervical ribs for thoracic outlet syndrome) should be reconsidered is granted; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reconsidered claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In December 2013 the Board remanded the claim for further development.  The Board noted an April 2007 VA treatment note which indicated that the Veteran underwent a C6 hemilaminectomy in 1995, however records of this surgery were not associated with the Veteran's claims file.  The Board stated that as this surgery was potentially relevant to the Veteran's service connection claim, these records should be obtained.  There is no indication in the record that the AOJ attempted to identify and retrieve these records.  In light of this deficiency, this matter must be remanded to ensure compliance with the Board's previous remand.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veterans cervical spine and/or associated nerve damage disorder.

With respect to the Veteran's cervical spine and/or associated nerve damage disorder, he has alleged that his current disability is the result of an in-service surgery which weakened his cervical column and rib cavity and resulted in degenerative arthritis.  The Veteran contends that he began to experience neck stiffness and radiculopathy during service.  The Veteran's service treatment records (STRs) reflect that the Veteran reported headaches, stiffness in the lower neck and left arm, as well as numbness in the left arm.  A December 1978 treatment note in the Veteran's STRs reflected the Veteran's symptoms, noted a provisional diagnosis of thoracic outlet syndrome (TOS), and requested that the Veteran be evaluated for surgery.  A January 1979 nerve conduction study confirmed the Veteran's diagnosis of TOS, and noted that the Veteran had a positive Adson's maneuver on the left "with the production of some numbness in his arm and loss of pulse and the development of a bruit."  A January 1978 treatment note reflected that upon physical examination "a large firm mass in the neck" was discovered "which by X-ray appears to be a very large cervical rib."  The Veteran's physicians at the time concluded that "the symptomatology is not severe enough to warrant surgical excision of the rib and it is felt that conservative management could best be obtained through use of anti-inflammatories or rest on a prn basis."  

In a treatment note from February 1979, the Veteran complained of down an access ladder while assigned to the USS Tarawa.  The Veteran reported that he fell on his right arm resulting in numbness.  The treating physician took X-rays but noted no fractures and only a four inch abrasion on the Veteran's right arm.  In May 1979, the Veteran underwent resection of the left cervical and left first rib through a transaxillary approach, to alleviate tingling along the medial aspect of the left arm and forearm as well as aching and tenderness in the arm and shoulder.   In post-operative treatment notes from May and June 1979, it was noted that the Veteran's pre-operative symptoms had resolved and his wound had healed.  It was noted that there was still some axillary tenderness but that the Veteran was improving and that his range of motion was good.  A July 1979 treatment note again reflected the Veteran's post-operative progress, but also revealed that the Veteran complained of a tight feeling in the back of his neck, and in a February 1980 treatment note, the Veteran complained of severe headaches that radiated down his spine.  In the Veteran's September 1984 separation Report of Medical Examination, the physician reported scoliosis of the thoracic spine but nothing was documented as to neck pain or stiffness or headaches. 

Post service, the Veteran reported neck pain in 1985 as well as after falling down a cliff in January 2001.  In August 1985 private treatment records, the Veteran complained of neck pain and muscle spasms on the right side of his neck.  In a March 1986 private treatment note the Veteran was diagnosed with severe neck pain and spasms.  The Veteran was referred for physical therapy where he was treated for neck stiffness.  See private treatment records March 1986.  In January 2001 the Veteran fell down an embankment in Santa Cruz, California where he suffered a concussion and neck strain.  In a February 2001 radiology report, it was noted that "there is straightening of the lordotic curvature of the cervical spine...There are moderate generalized degenerative changes of the cervical spine."  The Veteran underwent a cervical laminectomy in June 2001 for traumatic cervical radiculopathy after an MRI scan discovered foraminal stenosis at the C4-C7 vertebrae.  The June 2001 surgery successfully relieved the Veteran's left cervical radiculopathy, but the Veteran continued to complain of persistent neck and back pain as well as limited motion of the neck.  The Veteran contends that the degenerative changes seen in the 2001 MRI scan took years to develop and therefore cannot be the result of a fall suffered only months prior.  

There are multiple opinions of record, but none provide a probative opinion to decide this claim.  In an October 2002 opinion from Dr. TK, a VA physician, he stated that after ongoing evaluation "for issues related to prior neck surgery and transaxillary exploration for a cervical rib that was done during active duty service in the US Navy," he determined that the combination of these two procedures "left the patient with chronic neck stiffness and dysesthesia in the neck and arm."  He also noted that a MRI scan showed "diffuse degenerative changes through the rest of the cervical spine."  Dr. TK felt that as such issues were "encountered during active duty service, they should be considered to be service connected."  However, no explanation or rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion also failed to take into account the intercurrent injury which the Veteran suffered in 2001 when he fell down a cliff in Santa Cruz, California.  Service connection may not be awarded based on this opinion.  In a July 2015 VA examination report, the examiner determined that the Veteran "[h]ad an injury in the Navy.  Had surgery.  Still has residual."  The examiner also noted that the Veteran suffered from ongoing pain and that "arthritis is already an established condition."  However, this opinion also provided no rationale or explanation and therefore the Board gives this opinion little probative weight.  See Nieves; Stefl supra.   

In a May 2008 VA examination report, the examiner opined that "the rib resections did not cause any significant residual and thus [the Veteran's] neck problems were not caused by or related to them."  The examiner further opined "resection of the ribs through the axilla would not case C4 foraminal stenosis."  The report focused a great deal of attention on the Veteran's mental health diagnosis and the factual and chronological inconsistencies throughout the extensive record.  The examiner indicated that the Veteran's current symptoms were a result of an alleged car accident in 2001, which resulted in neck fusion and/or the Veteran's fall in Santa Cruz in 2001, and not his surgery in service.  The examiner also reported that the Veteran denied his documented intercurrent injury, the fall in Santa Cruz in 2001.  

The Board finds that such opinion is inadequate, as there is no indication in the record of the Veteran being involved in a car accident in 2001, nor is there any record of the Veteran's neck vertebrae being fused.  There are also multiple examples in the record, both in the VA treatment records as well as the Veteran's personal statements where he referenced his fall down a cliff in Santa Cruz in 2001.  
As the VA examiner relies on inaccurate facts, the Board gives this opinion no probative weight.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993)(an opinion based on an inaccurate factual premise has no probative weight).  In addition, the Veteran's mental health diagnosis is irrelevant to the issue on appeal, and the alleged inconsistencies in the record are not for the examiner to analyze.  This opinion did not discuss the Veteran's lay assertions that his current degenerative arthritis began as a result of his surgery as degenerative arthritis takes years to develop.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  In light of these deficiencies, a remand is necessary in order to obtain a new opinion.  On remand, an opinion as to the nature and etiology of the Veteran's disability offering a clear conclusion supported by medical explanations addressing the Veteran's statements and his medical history must be obtained.

Given the time that will pass during the processing of this remand, updated VA treatment records dated from May 2015 should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from May 2015 to the present, to include those associated with the Veteran's C6 hemilaminectormy in 1995.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R.     § 3.159(e).  

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed cervical spine and/or associated nerve damage disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

Following a review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current chronic degenerative arthritis of the cervical spine, and nerve damage to the cervical spine, left shoulder, and left arm, claimed as secondary to surgical removal of ribs (now, status post removal of the first and cervical ribs for thoracic outlet syndrome) are related to his in-service surgery and/or injury.  

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's cervical spine and/or associated nerve damage.  The examiner should identify all such disorders that have been present at any time since March 2003. 

b)  Is it at least as likely as not (50 percent or greater probability) that each such diagnosed disorder(s) had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include complaints of in service surgery and/or fall down a ladder?

c)  If arthritis is diagnosed in any joint, did it manifest to a compensable degree within one year of service discharge (i.e., October 1984)?  If so, what were the manifestations?

The examiner should specifically consider the Veteran's lay statements regarding his in-service surgery and injury and the continuity of symptomatology.  The examiner should also address the impact, if any, of the Veteran's post-service fall in January 2001on his claimed disorder.  The examiner should also address the results of the MRI scan completed in March 2001 and the Veteran's assertions that degenerative arthritis was present at that time and that it takes years to develop. 

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


